DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/10/2020.
Applicant's election with traverse between species 1 and 2 in the reply filed on 03/10/2020 is acknowledged.  The traversal is on the ground(s) that it is not a search burden.  This is not found persuasive because at least the following reason(s) apply: 
 • the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
• the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
• the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 4-10, 14 are rejected under 35 U.S.C. 102(a)(1) and(a)(2) as being anticipated by Zhang et al. US 2018/0180384; hereinafter Zhang.

Re claim 1, Zhang discloses A sighting device, configured to aim at a target, comprising:2 
a main body (Fig 2, shell 1), including a first side (Fig 2, front end 3) and a second side which is opposite to the 3 first side (Fig 2, rear end 2); 4a lens module disposed on the first side (Fig 1, 31; Para 0063), wherein the lens module includes a 5 lens element (Fig 17, 011) and an image sensor (Fig 19, front end 01; Para 0149-0150); 6a display module, disposed on the second side and connected to the lens 7 module, wherein the display module is configured to display an image captured from8 the lens module (Fig 2, 21; Para 0063); 9an infrared (IR) light assembly, disposed on the first side, wherein the infrared 10 light assembly can be switched between an open state and a closed state (Fig 15, 012 day and night switching control unit; Para 0151); and 11a filter member (optical filters Para 0018 and Para 0152), disposed between the lens element and the image sensor (Para 0152 “the optical fiber driving mechanism rotates to make the visible light passing optical filter or the infrared light passing optical filter be arranged between the day and night compatible lens and an optical path of the low-illumination sensor circuit”) and 12having an infrared cutting region (visible light passing optical filter; Para 0152); 13wherein the infrared cutting region overlaps the lens element and the image 14 sensor in the direction of an optical axis of the lens element according to the infrared15 light assembly in the closed state, and the infrared cutting region does not overlap the16 lens element when the infrared light assembly is in the open state (Para 0152 “the optical fiber driving mechanism rotates to make the visible light passing optical filter or the infrared light passing optical filter be arranged between the day and night compatible lens and an optical path of the low-illumination sensor circuit”).

Re claim 4, Zhang discloses the device of claim 1, as set forth above. Zhang further discloses an 2 electromagnetic driving assembly disposed in the main body (optical filter driving mechanism Para 0017 and 0152), wherein when the3 infrared light assembly is switched from the closed state to the open (examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim).

Re claim 5, Zhang discloses the device of claim 4, as set forth above. Zhang further discloses when the infrared light 2 assembly is switched from the open state to the closed state, the filter member is3 forced to move along a second direction by the electromagnetic driving assembly,4 wherein the second direction is opposite to the first direction (examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim).

Re claim 6, Zhang discloses the device of claim 1, as set forth above. Zhang further discloses wherein the optical axis of the2 lens element, a central axis of the image sensor, and a central axis of the display3 module are coincidental, and an aim point is displayed on the display module4 according to the distance to the target (Fig 15; Para 0151 and 0152).

Re claim 7, Zhang discloses the device of claim 1, as set forth above. Zhang further discloses a receiving 2 space for receiving at least one battery (Fig 20) and a plurality of buttons configured to move3 an aim line displayed on a display surface of the display module , wherein the4 receiving space and the buttons are disposed on the top side of the main body (Para 0081).

Re claim 8, Zhang discloses the device of claim 7, as set forth above. Zhang further discloses wherein the receiving space has 2an elongated structure for receiving the battery, and the long axis direction of the3 elongated structure is substantially perpendicular to the optical axis of the lens4 element (Fig 20).

Re claim 9, Zhang discloses the device of claim 8, as set forth above. Zhang further discloses a lid disposed 2 on the top side of the main body, wherein the lid is configured to cover the buttons3 and the receiving space (Fig 20).

Re claim 10, Zhang discloses the device of claim 1, as set forth above. Zhang further discloses an adjusting 2 ring disposed on the top side of the main body, wherein the adjusting ring is3 configured to adjust the lens module to perform optical focus or optical zoom (Fig 20, 07).

Re claim 14, Zhang discloses the device of claim 1, as set forth above. Zhang further discloses a plurality of 2operating buttons disposed on the second side of the main body, wherein the operating3 buttons are configured to operate the lens module, the display module and the infrared4 light assembly (Para 0081).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Waterman et al US 2016/0223805; hereinafter Waterman.

Re claim 2, Zhang discloses the device of claim 1, as set forth above. Although Zang discloses filter members for both visible light and infrared light overlapping the lens element at separate times (Para 0152 “the optical fiber driving mechanism rotates to make the visible light passing optical filter or the infrared light passing optical filter be arranged between the day and night compatible lens and an optical path of the low-illumination sensor circuit”), Zhang does not explicitly express the filter member having a transparent region. 
However, Waterman teaches the lens filter having a transparent region (Para 0010).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zhang and use the teachings of Waterman to Zhang regarding the filter having a transparent region so that the user can see through the user has some degree of visibility.

Re claim 3, the combination of Zhang and Waterman teach the device of claim 2, as set forth above. Zhang further discloses wherein the transparent region 2 and the infrared cutting region are arranged in a first direction, and the first direction3 is perpendicular to the optical axis (Fig 19; Para 0151-0152). 
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or render obvious the combination including wherein the adjusting ring has 2 a main wheel and a plurality of protruding rods separately disposed on the main16Docket No.: 9180A-B33702-US/F/Ning/Dean 3wheel, and the lens element has a barrel having a plurality of grooves, wherein the 4 protruding rods correspond to and engage with the grooves.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET A COCHRAN whose telephone number is (303)297-4233.  The examiner can normally be reached on M-F from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET A COCHRAN/             Examiner, Art Unit 3641                                                                                                                                                                                           

/JOSHUA E FREEMAN/             Primary Examiner, Art Unit 3641